   Case: 2:19-cv-05421-KAJ Doc #: 25 Filed: 01/04/21 Page: 1 of 4 PAGEID #: 979



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JUSTIN M. AIKMAN,

                       Plaintiff,

       v.                                                     Civil Action 2:19-cv-5421
                                                              Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.

                                    OPINION AND ORDER

       This matter, in which the parties consented to the jurisdiction of the Undersigned pursuant

to 28 U.S.C. § 636(c) (see Docs. 4, 6), is before the Court on Plaintiff’s Post-Order Motion to

Reopen and Evaluate Attorney Affidavit (Doc. 22). For the reasons that follow, Plaintiff’s Motion

is DENIED, and the Court will not reopen its December 10, 2020, Opinion and Order (Doc. 21)

granting in part and denying in part Plaintiff’s Motion for Attorney Fees and awarding Plaintiff

$4,187.50 in attorney’s fees and $400 in filing fees.

       In its Opinion and Order, the Court concluded that Plaintiff failed to meet his burden

demonstrating the reasonableness of his lawyer’s requested hourly rate of $250. (Doc. 21 at 5).

Specifically, the Court noted that Plaintiff failed to produce an affidavit from another social

security practitioner describing his or her experience and indicating that the rates sought by his

attorney are in line with prevailing rates in the area for services by lawyers of reasonably

comparable skill, experience, and reputation. (Id.). Instead, Plaintiff relied on only his lawyer’s

statements regarding her own litigation experience and other district court decisions in which the

court approved hourly rates above the Equal Access to Justice Act’s (“EAJA”) hourly rate of $125.

(Id.). Without additional evidence, the Court declined to raise the statutory hourly rate. (Id.).
    Case: 2:19-cv-05421-KAJ Doc #: 25 Filed: 01/04/21 Page: 2 of 4 PAGEID #: 980




       Additionally, the Court concluded that Plaintiff’s attorney reasonably devoted 33.5 hours

to his case. (Id. at 5–6). The Court explained that, while the administrative record in this case is

not particularly long, it required review of unique medical issues and opinions. (Id. at 6).

Moreover, Plaintiff’s Statement of Errors and reply brief relied upon case authority, numerous

regulations, medical evidence, and hearing testimony. (Id.). Therefore, the Court awarded

Plaintiff attorney’s fees under the EAJA in the amount of $4,187.50 (33.5 hours, multiplied by

$125 per hour) and $400 in filing fees. (See generally id.).

       Plaintiff now “asks that this Order be reopened,” explaining that counsel’s failure to file an

affidavit supporting the requested hourly rate of $250 was an “oversight.” (Doc. 22 at 1). More

specifically, Plaintiff asks the Court to consider the attached September 2015 affidavit of Ohio

attorney Marcia Margolius (Doc. 22-1), who attested that she charged $400 an hour for social

security cases. (See generally Doc. 22). Plaintiff asserts that, while Ms. Margolius “is far more

experienced that [his] counsel, the rate she charges is also far higher.” (Doc. 22 at 1). Plaintiff

contends that his lawyer “performed the same kind of services that attorney Margolius performs

for her clients,” and “[t]hough attorney Margolius is far more experienced than Plaintiff’s counsel,

that experience would not have resulted in a better outcome for [him].” (Id. at 2).

       Plaintiff misses the mark. As Defendant notes, Plaintiff’s Motion fails to satisfy let alone

address the standard for granting relief from judgment. See Fed. R. Civ. P. 60(b). And the Court

agrees—Plaintiff could have submitted Ms. Margolius’s affidavit with his motion or reply brief.

But even if he had, the outcome would be the same. Ms. Margolius’s affidavit is not “‘satisfactory

evidence . . . that the requested rates are in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.’” Bethea v.


                                                  2
    Case: 2:19-cv-05421-KAJ Doc #: 25 Filed: 01/04/21 Page: 3 of 4 PAGEID #: 981




Comm’r of Soc. Sec., No. 2:17-CV-761, 2018 WL 3045075, at *2 (S.D. Ohio June 20, 2018),

report and recommendation adopted, No. 2:17-CV-761, 2018 WL 4223149 (S.D. Ohio Sept. 5,

2018) (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).

       In her affidavit from over five years ago, Ms. Margolius attested that she had 32 years of

experience and frequently lectured on social security issues. (Doc. 22-1, ¶¶ 1–2, 8). She also

testified before Congress “on Social Security Disability matters” and served as “President of the

National Organization of Social Security Claimant Representatives.” (Id., ¶¶ 4–5). Additionally,

she attested that she had handled “hundreds” of social security appeals. (Id., ¶ 7). Given all of

this, she charged $400 an hour for her services. (Id., ¶ 8).

       Again, as Plaintiff acknowledges, for the Court to raise the EAJA’s hourly rate, Plaintiff

must produce evidence, for example another attorney’s affidavit, establishing that his lawyer’s

rates are in line with prevailing rates in the area for services by lawyers of reasonably comparable,

skill, experience, and reputation. (Doc. 21 at 5); see also Bryant v. Comm’r of Soc. Sec., 578 F.3d

443, 450 (6th Cir. 2009). Ms. Margolius’s affidavit sheds little to no light here.

       Unlike Ms. Margolius’s 32 years, Plaintiff’s counsel has fourteen years of experience and

has litigated roughly twenty cases in this area of law. (Doc. 17-1 at 4). Plaintiff does not address

any discrepancies between his lawyer’s and Ms. Margolius’s skill, experience, or reputation. And

Plaintiff’s two-page Motion supported by Ms. Margolius’s abstract affidavit is not enough for the

Court to adjust the EAJA rate in the first instance, let alone change its earlier decision. Cf. Gunther

v. Comm’r of Soc. Sec., 943 F. Supp. 2d 797, 803 (N.D. Ohio 2013) (recommending EAJA rate be

adjusted where plaintiff provided numerous affidavits and declarations attesting to reasonable

hourly rates in social security cases, as well as Ohio State Bar association’s profile of attorney


                                                  3
    Case: 2:19-cv-05421-KAJ Doc #: 25 Filed: 01/04/21 Page: 4 of 4 PAGEID #: 982




billing rates by location and practice classification).

       In sum, Plaintiff has failed to “‘produce satisfactory evidence—in addition to the attorney’s

own affidavits—that the requested rates are in line with those prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience, and reputation.’” Bryant,

578 F.3d at 450 (quoting Blum, 465 U.S. at 895 n.11). His Motion (Doc. 22) is DENIED as a

result. So the Court will not reopen its December 10, 2020, Opinion and Order (Doc. 21) granting

in part and denying in part Plaintiff’s Motion for Attorney Fees and awarding Plaintiff $4,187.50

in attorney’s fees and $400 in filing fees.

       IT IS SO ORDERED.



Date: January 4, 2021                                     /s/ Kimberly A. Jolson
                                                          KIMBERLY A. JOLSON
                                                          UNITED STATES MAGISTRATE JUDGE




                                                   4
